[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                              MAR 23, 2010
                             No. 09-12647                      JOHN LEY
                         Non-Argument Calendar                   CLERK
                       ________________________

                   D. C. Docket No. 02-00753-CV-CAM-1

JOHN G. WESTINE,

                                                         Petitioner-Appellant,

                                 versus

WARDEN WILLIE SCOTT,
Atlanta,

                                                                    Respondent,

KATHLEEN HAWK,
Director of the Federal Bureau
of Prisons,
WARDEN WILEY,
US PROBATION OFFICE Atlanta, New Warden,

                                                      Respondents-Appellees.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (March 23, 2010)
Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Petitioner/Appellant John G. Westine, proceeding pro se, appeals the denial

of his motion for a status hearing on his amended “writ of habeas corpus under the

savings clause.” Westine argues that he is actually innocent of his offenses of

conviction and is entitled to relief under 28 U.S.C. § 2241 based on the savings

clause of 28 U.S.C. § 2255. He asserts that his claim was a properly filed § 2241

habeas petition.

      “[I]ssues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008), cert. denied, 129 S. Ct. 74

(2008).

      After reviewing the record, we conclude that Westine has abandoned any

challenge to the denial of his motion for a status hearing by not raising any

arguments related to it in his brief on appeal. Therefore, we affirm the denial of his

motion.

      AFFIRMED.




                                           2